Case: 17-41007      Document: 00514187274         Page: 1    Date Filed: 10/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 17-41007                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          October 6, 2017
                                                                           Lyle W. Cayce
In re: ROBERT LYNN PRUETT,                                                      Clerk

                            Movant.




                         Motion for Authorization to File
                 a Successive Petition for Writ of Habeas Corpus
                       in the United States District Court
                        for the Southern District of Texas




Before STEWART, Chief Judge, SMITH, and PRADO, Circuit Judges.
JERRY E. SMITH, Circuit Judge:*

       Robert Pruett is scheduled to be executed for capital murder on Octo-
ber 12, 2017. On October 3, he moved for this authorization to file a successive
petition for writ of habeas corpus to raise the following claims:
       (1) In view of recently discovered evidence, no reasonable juror would
          have voted to convict Pruett of capital murder.
       (2) Pruett’s due-process right to a fundamentally unfair trial was vio-
          lated by the state’s use of forensic science testimony that current

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-41007     Document: 00514187274     Page: 2   Date Filed: 10/06/2017



                                  No. 17-41007
         scientific understanding exposes as false.
      (3) Recently discovered evidence that was wrongfully withheld from
         Pruett’s trial counsel in violation of Brady v. Maryland further but-
         tresses the proposition that, in view of the totality of the evidence, no
         reasonable juror would have voted to convict Pruett of Officer Nagle’s
         murder.
      (4) The state violated Pruett’s right to due process by failing properly to
         preserve the evidence.
Furthermore, Pruett asserts that the following facts underlying these claims
could not have been discovered through the exercise of due diligence before he
filed his last habeas petition in 2015: Other correctional officers had a motive
to kill Officer Nagle; the state failed to disclose deals it made with inmates who
testified against Pruett and failed to correct false testimony from those inmate-
witnesses; the DNA profiles developed from the murder weapon in 2015 belong
to a third person; DNA from the torn disciplinary report could belong to as
many as one-third of the guards and inmates at the prison where the murder
occurred; and scientific evidence presented at trial regarding physical match-
ing of tape on the murder weapon is “junk science.”

      Pruett’s first, second, and third claims were presented in his 2015 habeas
application and thus are barred by 28 U.S.C. § 2244(b)(1). His fourth claim is
barred by § 2244(b)(2)(B)(i). Even if Pruett were not barred by those provi-
sions, his claims are barred by § 2244(b)(2)(B)(ii). Thus, his motion for author-
ization to file a successive habeas corpus petition is denied.

                                        I.
      In 2002, Pruett was sentenced to death for the murder of Daniel Nagle,
a Corrections Officer. At the time, Pruett was serving a life sentence for a prior
murder. The evidence showed that Nagle had written a disciplinary report
against Pruett shortly before the murder. Nagle was stabbed eight times with
a shank made of a metal rod sharpened at one end and wrapped in tape at the
                                        2
     Case: 17-41007       Document: 00514187274         Page: 3     Date Filed: 10/06/2017



                                       No. 17-41007
other end. The shank and torn disciplinary report were found at the scene.
Both were tested for DNA, but no DNA profiles were developed at that time.
Several inmates testified at trial that they had seen or heard Pruett attacking
Nagle, that Pruett had discussed a weapon, and that Pruett had stated his
intention to kill Nagle. 1

       The district court denied Pruett’s first federal habeas petition. Pruett v.
Thaler, No. C-06-CA-465-H (S.D. Tex. Aug. 12, 2010). This court affirmed.
Pruett v. Thaler, 455 F. App’x 478 (5th Cir. 2011) (per curiam).

       In 2013, Pruett filed a motion in state court for DNA testing on the torn
disciplinary report under Texas Code of Criminal Procedure Chapter 64. Pru-
ett claimed—as he does now—that others at the prison had a motive to kill
Nagle because there was a drug-smuggling and money-laundering operation
at the prison, and Nagle was in the process of writing a grievance about it when
he was murdered. Accordingly, Pruett sought DNA testing on the disciplinary
report to determine whether someone else had torn up the report to frame
Pruett for Nagle’s murder.

       The trial court granted the motion. The testing revealed DNA profiles
that could have belonged to Pruett or to one-third of the others at the prison at
the time of the murder. The court concluded that the evidence was not ex-
culpatory, and the Texas Court of Criminal Appeals (“TCCA”) affirmed. Pruett
v. State, No. AP-77,037, 2014 WL 5422573 (TCCA Oct. 22, 2014). The Supreme
Court denied certiorari. Pruett v. Texas, No. 14-8097, 2015 WL 302598 (U.S.
Mar. 30, 2015).

       Pruett moved to file a successive habeas petition in federal court based



       1 Additional details may be found in Pruett v. Thaler, 455 F. App’x 478 (5th Cir. 2011)
(per curiam).
                                              3
    Case: 17-41007     Document: 00514187274      Page: 4   Date Filed: 10/06/2017



                                  No. 17-41007
on (1) the purportedly exculpatory DNA from the disciplinary report, (2) the
alleged due-process violation caused by the introduction of “junk science” at his
trial, and (3) the state’s failure to disclose deals made with inmate-witnesses
and threats made against those witnesses. We denied the motion, concluding
that the DNA evidence was not exculpatory, that the scientific testimony was
not clearly “junk science,” and that the purported information about the wit-
nesses would not cause “no reasonable factfinder” to find Pruett not guilty in
light of all the evidence. In re Pruett, 609 F. App’x 819, 823 (5th Cir. 2015) (per
curiam).

      On the day of his scheduled execution in 2015, Pruett moved for further
DNA testing of evidence in state court under Chapter 64. The trial court
granted the motion and stayed the execution. As Pruett requested in his
motion, the trial court ordered DNA testing of the metal rod and the tape
wrapped around its handle, along with thirteen additional items. Although a
DNA profile of an unknown female was found on the murder weapon, the trial
court found that that was the result of post-trial contamination, given that no
such profile had been found in the pretrial DNA testing. The TCCA affirmed,
finding that the evidence was not exculpatory.              See Pruett v. State,
No. AP-77,065, 2017 WL 1245431, at *9–14 (TCCA Apr. 5, 2017). The Supreme
Court denied certiorari. Pruett v. Texas, 2017 WL 3008846 (U.S. Oct. 2, 2017).
Pruett then filed the instant motion for successive habeas.

                                        II.
      We authorize a successive habeas petition only if “the application makes
a prima facie case” that the requirements of § 2244(b) are satisfied. 28 U.S.C.
§ 2244(b)(3)(C). Any claims presented in the successive habeas petition that
were already “presented in a prior application shall be dismissed.”
§ 2244(b)(1). All new claims must either (1) be based on a new and previously

                                        4
     Case: 17-41007       Document: 00514187274          Page: 5     Date Filed: 10/06/2017



                                       No. 17-41007
unavailable rule of constitutional law or (2) allege factual predicates that
“could not have been discovered previously through the exercise of due dili-
gence” and that “if proved and viewed in light of the evidence as a whole, would
be sufficient to establish by clear and convincing evidence that, but for the
constitution error, no reasonable factfinder would have found the applicant
guilty of the underlying offense.” § 2244(b)(2)(A)–(B).

                                             III.
                                              A.
       Much of Pruett’s motion to file this successive habeas petition is nothing
more than a repetition of the claims he made in his 2015 motion to file a suc-
cessive habeas petition. For instance, he claimed in 2015 that his due-process
rights were violated because the state introduced expert “junk science” testi-
mony about the tape on the murder weapon—he now raises the same claim.
Similarly, Pruett’s allegations regarding his actual innocence, the DNA from
the disciplinary report, the treatment and bargains regarding inmate-
witnesses, and the motives of others to kill Nagle were all presented in his 2015
motion. And although he provides some new evidentiary details, such as a new
affidavit to show that the tape evidence is “junk science,” his claims remain
essentially the same as what he previously asserted. 2 Thus, these claims are
barred by § 2244(b)(1).

                                              B.
       Pruett does bring a new claim regarding the state’s alleged violation of



       2 See Fierro v. Johnson, 197 F.3d 147, 151 (5th Cir. 1999) (allegations of “new evidence
that give[ ] more credence” to a previous claim are still construed as raising the prior claim).
Furthermore, these new evidentiary details would be barred by § 2244(b)(2)(B)(i) since Pruett
has not shown how any of these facts could not have been discovered previously even by
exercising due diligence. For instance, the affidavit regarding the tape evidence was executed
just four days after he moved to file a successive habeas petition in 2015.
                                               5
     Case: 17-41007        Document: 00514187274           Page: 6     Date Filed: 10/06/2017



                                        No. 17-41007
due process by failing properly to preserve the murder weapon. Pruett’s theory
is that Texas law requires the preservation of the murder weapon and that the
state has allowed it to become contaminated through gross negligence, thereby
violating Pruett’s due-process rights. We are doubtful that Pruett has alleged
a true due-process violation—it is unlikely that even a grossly negligent failure
to comply with state law “offends some principle of justice so rooted in the tra-
ditions and conscience of our people as to be ranked as fundamental.” 3 But we
need not decide that, because even if Pruett has alleged a constitutional viola-
tion, it is plain that the factual predicates for this claim could have been dis-
covered through the exercise of due diligence. See § 2244(b)(2)(B)(i).

       As the Texas trial court noted, the state had made the murder weapon
available for DNA testing for over fifteen years before Pruett’s request. Pruett,
2017 WL 1245431, at *7. And Pruett easily could have requested the same
DNA testing of the murder weapon when he sought DNA testing of the disci-
plinary report in 2013. See id. Thus, there is no reason why Pruett could not
have discovered the contamination of the murder weapon before filing his 2015
motion to file a successive habeas petition. 4 Accordingly, this claim is barred
by § 2244(b)(2)(B)(i).

                                               C.
       But even if all four claims were not barred by the aforementioned pro-
visions, Pruett cannot make a prima facie case that the facts underlying these


       3  Dist. Attorney’s Office for the Third Judicial Dist. v. Osborne, 557 U.S. 52, 69 (2009);
see also Davidson v. Cannon, 474 U.S. 344, 347–48 (1986) (holding that mere negligence does
not implicate the right to due process); Arizona v. Youngblood, 488 U.S. 51, 58 (1988) (stating
that due process is violated only by a “bad faith” failure to preserve evidence).
        4 Pruett’s reply claims that he was diligent because he filed his motion the day after

the TCCA’s opinion became final. This misses the above-discussed fact that he easily could
have sought the relevant evidence and discovered the underlying issues years before he
actually did.
                                                6
    Case: 17-41007    Document: 00514187274      Page: 7      Date Filed: 10/06/2017



                                 No. 17-41007
claims would be sufficient to establish by clear and convincing evidence that
“no reasonable factfinder” would have found Pruett guilty when considering
the evidence as a whole. § 2244(b)(2)(B)(ii). For example, the 2013 DNA
analysis of the disciplinary report showed only that Pruett and one-third of the
others at the prison could have been the source of the DNA on the report; this
is hardly exculpatory. And the 2015 DNA analysis of the murder weapon pro-
vided only a DNA profile of an unknown female that was not found when the
pretrial DNA analysis was performed—the only likely conclusion from this is
that the weapon was contaminated post-trial.        Pruett, 2017 WL 1245431,
at *10. Thus, none of the DNA testing helps Pruett.

      Moreover, the fact that the prosecution failed to disclose some impeach-
ment evidence for two inmate-witnesses and some negative treatment of other
witnesses does not preclude finding Pruett guilty beyond a reasonable doubt,
given that trial testimony had already exposed credibility issues with the
inmates. Finally, even if the prosecution had not introduced expert testimony
about the tape on the murder weapon, a reasonable factfinder still could have
credited the numerous eyewitnesses who testified that they saw Pruett murder
Nagle or heard Pruett discuss murdering Nagle. Therefore, Pruett has not
made a prima facie showing that no reasonable juror would have voted to
convict him—let alone that the evidence of his innocence is “overwhelming”—
and his proposed petition is barred by § 2244(b)(2)(B)(ii).

      The motion for authorization to file a successive habeas corpus petition
is DENIED. Pruett’s motion for a stay of execution is also DENIED.




                                        7